Citation Nr: 9911832	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  94-13 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a lung disorder, 
claimed as due to exposure to mustard gas.



REPRESENTATION

Appellant represented by:	David R. Dowell, Attorney









WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran had active service from January to July 1961.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal of a January 1993 rating decision of the 
RO.  In a decision promulgated in January 1997, the Board 
denied the veteran's claim of service connection.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter the "Court").  

In an April 1998 order, the Court affirmed that portion of 
the Board's decision that found the veteran's claim based on 
direct service connection was not well-grounded.  The Court, 
however, found that the veteran's claim of service connection 
as based on being presumptively due to mustard-gas exposure 
was well grounded.  The Court vacated the Board's decision in 
this regard and remanded for additional proceedings.  

In September 1998, the Board remanded this matter for further 
development.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The credible evidence of record does not show that the 
veteran was exposed to mustard gas during his service.



CONCLUSION OF LAW

The veteran's lung disorder is not due to claimed mustard gas 
exposure in service.  38 U.S.C.A. §§ 1131, 5107(a), 7104 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.316 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Facts

The veteran's service medical records are negative for 
evidence of mustard-gas exposure or a respiratory disorder.  
His October 1960 enlistment physical examination was 
negative.  A service clinical record from January 1961 
reported that the veteran was treated for a questionable 
syncopal attack.  The physical examination was negative, and 
there was no diagnosis or treatment.  At his separation 
examination in June 1961, the veteran reported that he had 
never had problems with asthma, chronic cough or shortness of 
breath.  The examination and chest x-ray study were negative 
for any respiratory findings.  

The veteran's original claim was received in August 1992, 
more than three decades after the veteran's service.  

A June 1990 private record from Jayesh B. Dave, M.D., shows 
that the veteran had been treated for the previous few months 
for shortness of breath, wheezing and coughing.  The 
veteran's history indicated that he had smoked one or two 
packs of cigarettes a day since he was 15 years old until six 
weeks earlier, when he had quit.  The impression was that of 
intermittent bronchospasm secondary to asthma.  He could not 
rule out the possibility of obstructive lung disease.  The 
veteran was instructed not to smoke or resume smoking.  

In a November 1992 statement, the veteran advised the RO that 
he had treated his breathing difficulties with over-the-
counter medication until 1990, when he first sought medical 
attention.  

Private medical records from the Cape Fear Valley Medical 
Center indicated that, beginning in 1989, the veteran had 
been treated for complaints of shortness of breath, wheezing 
and coughing.  The veteran was subsequently diagnosed as 
having bronchial asthma and mild chronic obstructive 
pulmonary disease (COPD).  In several clinical records, the 
veteran reported that his breathing difficulties began in 
either 1989 or 1990.  

A lay witness reported that the veteran had been sick when he 
came home from service in July 1961.  It was noted that his 
illness was due to his breathing gas because of a gas mask 
failure and having damage done to his lungs.  The signature 
on this statement is illegible and the basis of knowledge for 
the statement is not explained.  

An August 1993 private medical record from the LaFayette 
Clinic, signed by D. W. Whetsell, M.D., indicated the veteran 
was seeking a second opinion regarding his lung disease.  The 
veteran reported a history of having been hospitalized for 
two days in July 1961 as a result of having a leaky gas mask 
and having been discharged from the Army a year later due to 
respiratory symptoms that prevented him from meeting his 
physical fitness standards.  It was also noted that the 
veteran had worked as a mechanic until 1962 when he fell off 
a building suffering a head injury and had been on Social 
Security Disability since that time.  The veteran reported 
quitting smoking in 1987 after a ten pack year history.  The 
pertinent assessment was that of moderate COPD, and a history 
of alcohol and tobacco use.  The examiner concluded that the 
etiology probably leaned towards tobacco abuse rather than 
poisonous gas, but he noted that he could not answer this 
question without spirometry of many years past.  

In December 1993, the veteran presented testimony at a 
hearing at the RO.  He testified that he had been exposed to 
gas while participating in a marching exercise at basic 
training.  He indicated that his gas mask had become stopped 
up and that he was forced to remove it as a small plane, 
similar to a crop duster, was in the area.  The veteran 
indicated he went to the hospital for two days as a result.  
He did not know the type of gas to which he had been exposed.  
The veteran indicated he had had respiratory problems ever 
since service.  

A February 1994 letter from the U.S. Army Chemical and 
Biological Defense Command indicated there was no record of 
the veteran having been exposed to mustard gas.  

Received from the veteran in May 1994 was a photocopied page 
from the book Cancer Causing Agents, A Preventative Guide, 
which discussed the potential dangers of mustard-gas 
exposure.  

Also received from the veteran was a copy of a May 1994 
letter from the U.S. Army Chemical and Biological Defense 
Command, which stated that there were no records to either 
confirm or deny the veteran's alleged mustard-gas exposure.  
It was reported, however, that the use of overhead airplane 
spray while on bivouac was a common basic training exercise 
and that the chemical agents used during these exercises were 
tear gas and molasses residuum (MR).  MR was a simulate for 
mustard gas.  

In a January 1995 statement, Johnny Fann stated that he was 
the veteran's recruiting noncommissioned officer and was 
aware that at least one soldier was gassed during the 
veteran's basic training during a forced march exercise and 
that he believed that soldier was the veteran although he was 
not certain.  

In an April 1995 statement, Jimmy Dickson noted that, in 
1961, he had driven the veteran's mother, brother and sister-
in-law to visit the veteran at Fort Jackson.  

In an April 1995 statement, Thomas and Betty Morrow recalled 
the veteran's spending time in the hospital at Fort Jackson 
because of gas he received in the Army.  

Received in June 1996 from the veteran was a copy of a 
newspaper article from the Fayetteville Observer Times, which 
discussed the possible exposure of Gulf War veterans to 
mustard gas or sarin.  Also received were copies of the 
veteran's prescription medications for 1995 and 1996.  

In a June 1996 sworn statement, James E. Jolly, Sr., stated 
that he was stationed at Fort Jackson at about the same time 
as the veteran and that he knew of training exercises that 
had resulted in exposure to tear gas or "CS gas."  It was 
indicated that he did not personally know the veteran at Fort 
Jackson, but that he had undergone training experiences 
similar to the ones the veteran described.  

In June 1996, the veteran presented testimony at another 
hearing at the RO.  The veteran's representative argued that 
reasonable doubt should be resolved in the veteran's favor as 
the veteran had produced sufficient evidence of exposure to 
mustard gas to warrant presumptive service connection under 
38 C.F.R. § 3.316.  The veteran's representative reviewed all 
the evidence previously submitted, including the February 
1993 statement, which the representative stated was from the 
veteran's uncle.  The veteran testified regarding his current 
medications and their costs.  

Received in August 1996 was a letter from the veteran's 
representative and a second newspaper article from the 
Fayetteville Observer Times regarding Gulf War syndrome.  

In October 1998, pursuant to the Board's remand, the RO 
contacted the VA Central Office Rating Procedures Staff.  The 
RO was advised that the veteran was not on the list of those 
who were involved in mustard gas testing or training.  

In an October 1998 letter, the U.S. Army Chemical and 
Biological Defense Command stated that there was no 
information confirming the veteran's alleged exposure to 
mustard gas.  The February and May 1994 letters were cited, 
and it was again explained that the testing the veteran had 
undergone involved tear gas or a simulant rather than mustard 
gas.  It was noted that the veteran was not stationed at a 
site where mustard agent testing was conducted.  Furthermore, 
it was pointed out that the activity described by the veteran 
was a standard training exercise used to teach soldiers the 
value of the chemical protective equipment.  


II.  Analysis

As a preliminary matter, and as noted hereinabove, the Court 
found that the veteran's claim of service connection for a 
lung disorder as due to mustard-gas exposure is plausible and 
capable of substantiation, and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  When a claimant submits a 
well-grounded claim, VA must assist him in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  The Board is 
satisfied that all available relevant evidence has been 
obtained regarding the claim, and that no further assistance 
to the veteran is required to comply with 38 U.S.C.A. 
§ 5107(a).  

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1131.  

Service connection may be established on a presumptive basis 
for certain conditions (including bronchitis, emphysema, 
asthma, or chronic obstructive pulmonary disease), if during 
active military service the veteran had full-body exposure to 
nitrogen or sulfur mustard or Lewisite and subsequently 
develops the condition; service connection will not be 
established if the condition is due to the veteran's own 
willful misconduct or there is affirmative evidence that 
establishes a non-service-related supervening condition or 
event as the cause of the claimed condition.  38 C.F.R. 
§ 3.316 (1995).  

Having carefully reviewed the evidentiary record, the Board 
finds that the veteran was not exposed to mustard gas during 
his service.  In this regard, the Board has accepted the 
credibility of the veteran's statements and the lay witness 
statements which indicate that the veteran was involved in 
some type of military training exercise during which his gas 
mask failed and he inhaled a gas used during the training 
exercise.  Nonetheless, other than the veteran's speculation, 
there is no evidence that he was exposed to mustard gas. 

Furthermore, the responses received from the U.S. Army 
Chemical and Biological Defense Command, clearly indicate 
there was no record of the veteran having been exposed to 
mustard gas and that the type of training exercises which the 
veteran described would have involved the use of tear gas and 
molasses residuum, a simulant for mustard gas.  
Significantly, one of the lay witness statements also 
indicated that the training exercises the veteran described 
had actually involved the use of tear gas.  

Accordingly, the Board concludes, based on its review of all 
of the evidence, that the veteran was not exposed to mustard 
gas in service and that he is not entitled to consideration 
under the provisions for presumptive service connection of 
38 C.F.R. § 3.316.  Thus, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a lung disorder, claimed as due to exposure to 
mustard gas.  



ORDER

Service connection for a lung disorder, claimed as due to 
exposure to mustard gas is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

